United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 21, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60566
                          Summary Calendar


ELBA CONSUELO RIVAS DE WILLIAMS,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A34 228 014
                        --------------------

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Elba Consuelo Rivas De Williams, a native and citizen of

Peru, has filed a petition for review (PFR) of the Board of

Immigration Appeal’s (BIA) order denying reopening of her removal

proceedings.   In 2002, an immigration judge (IJ) determined that

Rivas De Williams was not eligible for relief under former

§ 212(c) of the Immigration and Naturalization Act.      Before the

BIA, the Government moved for summary affirmance of the IJ’s

decision.   In 2004, the BIA affirmed the IJ’s decision without an

opinion.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-60566
                                 -2-

     In 2006, Rivas De Williams filed a notice of appeal from the

denial of § 212(c) relief, which the BIA construed as a motion to

reopen or reconsider its 2004 decision.    The BIA denied the

motion based on its determination that Rivas De Williams was

statutorily ineligible for § 212(c) relief because § 212(a) does

not contain a ground of inadmissibility comparable to the ground

for which she was removable, citing In re Blake, 23 I & N Dec.

722, 724-29 (BIA 2005).

     The Government argues that Rivas De Williams’s PFR is

untimely relative to any challenge of the BIA’s 2004 decision

affirming the denial of § 212(c) relief.    The BIA’s 2004

affirmance and its 2006 denial of reopening are two separate

final orders, each requiring their own PFRs.    See Guevara v.

Gonzales, 450 F.3d 173, 176 (5th Cir. 2006).    The limitations

period for filing a PFR “begins to run when the BIA complies with

the terms of federal regulations by mailing its decision to

petitioner’s address of record.”     Ouedraogo v. INS, 864 F.2d 376,

378 (5th Cir. 1989).   While Rivas De Williams’s PFR was timely

filed with respect to the BIA’s denial of reopening, the PFR is

not timely as to the BIA’s 2004 affirmance.    See 8 U.S.C.

§ 1252(b)(1); Karimian-Kaklaki v. INS, 997 F.2d 108, 111 (5th

Cir. 1993).   Therefore, this court lacks jurisdiction to consider

Rivas De Williams’s arguments insofar as they challenge the

merits of the BIA’s 2004 decision.    See § 1252(a)(5); Karimian-

Kaklaki, 997 F.2d at 111.   In any event, the errors asserted by
                          No. 06-60566
                               -3-

Rivas De Williams relating to the 2004 decision would now be

inconsequential in light of the BIA’s determination in denying

reopening that Rivas De Williams was statutorily ineligible for

§ 212(c) relief on the independent ground that her basis for

removal was not comparable to any basis for inadmissability under

§ 212(a).

     Pursuant to the REAL ID Act, § 1252(a)(2)(D), this court has

jurisdiction to review the BIA’s denial of reopening.    See De La

Paz Sanchez v. Gonzales, 473 F.3d 133, 134 (5th Cir. 2006).

Rivas De Williams does not raise any arguments challenging the

BIA’s treatment of her notice of appeal as a motion to reopen or

reconsider or the BIA’s reasoning for denying reopening.

Therefore, she has waived any such challenges.   See Calderon-

Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986).     Although

Rivas De Williams contends that she is statutorily eligible for

§ 212(c) relief because she has served less than five years in

prison for aggravated felony convictions, the import of the BIA’s

comparability determination is that she is statutorily ineligible

for § 212(c) relief irrespective of the amount of prison time she

served.

     For the first time, Rivas De Williams contends in this court

that she has been treated in bad faith during her proceedings

before immigration judges and the BIA, was not allowed to enter

evidence during a hearing before an immigration judge, was denied

copies of records of proceedings, and was allowed only one
                             No. 06-60566
                                  -4-

continuance to obtain an attorney.    While these complaints may be

construed as a due process challenge based on fundamental

unfairness, Rivas De Williams has failed to exhaust her

administrative remedies with respect to these complaints.       See

Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004).      A

petitioner’s due process claims are subject to the exhaustion

requirement of § 1252(d)(1) when they relate to procedural errors

that are correctable by the BIA.     Id.    Because Rivas De

Williams’s due process complaints allege procedural errors

correctable by the BIA, her failure to exhaust her arguments

deprives this court of jurisdiction to review them.       See id.    In

any event, her arguments are unavailing because she has no due

process right to either discretionary relief under § 212(c) or a

hearing to determine eligibility for such relief.       Gutierrez-

Morales v. Homan, 461 F.3d 605, 610 (5th Cir. 2006); Nguyen v.

Dist. Dir., Bureau of Immigration & Customs Enforcement, 400 F.3d
255, 259 (5th Cir. 2005).

     Rivas De Williams also argues that she was denied due

process because she was not served with the Government’s motion

for summary affirmance of the IJ’s denial of § 212(c) relief.

That alleged error relates to the denial of her eligibility for

relief under § 212(c).    Therefore, it is likewise not entitled to

due process protection.     See Gutierrez-Morales, 461 F.3d at 610.

Furthermore, insofar as Rivas De Williams’s complaint of bad

faith includes an argument that the BIA violated her due process
                           No. 06-60566
                                -5-

rights in deciding her motion to reopen, such an argument is

unavailing because the denial of a motion to reopen does not

implicate a Fifth Amendment due process right.   See Assaad v.

Ashcroft, 378 F.3d 471, 475 (5th Cir. 2004).

     Rivas De Williams also asserts a claim relating to the

apparent revocation of her bond.   Even if jurisdiction existed to

review such a claim, this court does not do so because the

administrative record contains no documentation relating to any

such revocation.   See Goonsuwan v. Ashcroft, 252 F.3d 383, 391

n.15 (5th Cir. 2001) (recognizing that a court reviewing an

agency decision should not go outside of the administrative

record); see also § 1252(b)(4)(A).

     The petition for review is DENIED.